                     UNITED STATES BANKRUPTCY COURT
                            DISTRICT OF NEW MEXICO

In re:                                         Chapter 11
ROMAN CATHOLIC CHURCH OF THE
ARCHDIOCESE OF SANTA FE, a New                 Case No. 18-13027-t11
Mexico corporation sole,
              Debtor.


           NOTICE OF APPEARANCE AND REQUEST FOR SERVICE

     TO THE DEBTOR, ITS ATTORNEYS OF RECORD, AND ALL PARTIES IN
INTEREST:

       PLEASE TAKE NOTICE that Arrowood Indemnity Company, formerly known
as Royal Indemnity Company, successor by merger to Royal Insurance Company of
America (“Arrowood”), files this Notice of Appearance and Request for Notice pursuant
to Bankruptcy Rules 2002, 9007 and 9010 and requests that all notices given or required
to be given and all documents served or required to be served in this case be given to or
served on its counsel as follows:

                                   Bruce D. Celebrezze, Esq.
                                   Clyde & Co US LLP
                                   Four Embarcadero Center, Suite 1350
                                   San Francisco, CA 94111
                                   Telephone: (415) 365-9870
                                   Email: bruce.celebrezze@clydeco.us

        The foregoing request includes not only notices and papers referred to in the Rules
specified above and any other applicable provision, but also includes, without limitation,
orders and notices of all filings with respect to any application, motion, petition,
pleading, request, complaint or demand, whether formal or informal, whether written or
oral, and whether transmitted or conveyed by mail, delivery, telephone, telegraph, telex,
telecopy or otherwise, which affects or seeks to affect in any way, any rights or interests
of the Debtor or any creditor, equity security holder, party in interest, and/or any other
person or entity.

      Arrowood submits this notice and request as a special appearance which is not to
be deemed a consent to or waiver of the right to challenge the jurisdiction of the
Bankruptcy Court, including, without limitation, the jurisdiction of the Court to


Case 18-13027-t11       Doc 773   Filed 08/13/21   Entered 08/13/21 13:52:22 Page 1 of 3
adjudicate non-core matters or the waiver of a right to a jury trial, all of which Arrowood
reserves without prejudice.

       This the 13th day of August, 2021.
                                      Respectfully submitted,
                                       CLYDE & CO US LLP


                                       By:          /s/ Bruce D. Celebrezze
                                             Bruce D. Celebrezze
                                             CA State Bar No. 102181
                                             Four Embarcadero Center, Suite 1350
                                             San Francisco, CA 94111
                                             (415) 365-9870 (Telephone)
                                             (415) 365-9801 (Facsimile)
                                             Email: bruce.celebrezze@clydeco.us

                                             Attorney for Arrowood Indemnity Company




Case 18-13027-t11     Doc 773    Filed 08/13/21    Entered 08/13/21 13:52:22 Page 2 of 3
                            CERTIFICATE OF SERVICE

       In accordance with New Mexico Local Bankruptcy Rule 9036-1, Rule 7005 of the
Federal Rules of Bankruptcy Procedure, and Rule 5(3) of the Federal Rules of Civil
Procedure, I hereby certify that on August 13, 2021, I electronically filed the foregoing
with the Clerk of the Court using the CM/ECF system which will send electronic
notification of such to all parties appearing in the action.

      This the 13th day of August, 2021.


                                      By:          /s/ Bruce D. Celebrezze
                                            Bruce D. Celebrezze
                                            CA State Bar No. 102181
                                            Four Embarcadero Center, Suite 1350
                                            San Francisco, CA 94111
                                            (415) 365-9870 (Telephone)
                                            (415) 365-9801 (Facsimile)
                                            Email: bruce.celebrezze@clydeco.us




Case 18-13027-t11     Doc 773    Filed 08/13/21   Entered 08/13/21 13:52:22 Page 3 of 3
